PECK, C. J.
Although, in criminal cases, no assignment of errors is necessary, but the court must render such judgment, on the record, as the law demands — (Section 4314, Revised Code) — yet, the record must, in some way, present the questions for the consideration of this court.
How this is to be done, is indicated by section 4302, Revised Code, which is as follows, to-wit: “Any question of law, arising in any of the proceedings in a criminal case, tried in the circuit or city court, may be reserved by the *273defendant, but not by tbe State, for tbe consideration of tbe supreme court; and if the question does not distinctly appear on the record, it must be reserved by bill of exceptions, duly taken and signed by the presiding judge, as in civil cases.” Eor instance, if there is a demurrer .to the indictment, which is overruled, the question will appear distinctly, without a bill of exceptions, if, however, evidence is admitted for the State, against the defendant’s objection, or excluded when offered by him, it will not appear on the record, without a bill of exceptions, and if the defendant wishes to revise the decisions of the court against him, he must put them on the record, by a bill of exceptions.
In this case, no question of law has been reserved by the defendant, either by demurrer, bill of exceptions, or otherwise, and there is no assignment of errors. There was no argument, nor has any brief been furnished to the court. In such a case, it is not the duty of this court to hunt or fish after errors. Nevertheless, the record has been examined without discovering any error in the proceedings of the court below. The judgment is, therefore, affirmed. The sentence of the court below will be carried into execution, and the appellant will pay the cost.